DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
 
Status 
Claims 6-20 have been examined. Claims 1-5 have been canceled. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

	
Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. (US. 20130296908 hereinafter Schulte) in view of Uchikubo (US. 20040024288A1) and further in view of Friedland et al. (US. 20120274631 hereinafter Friedland) in view of in view of Nawana et al. (US. 20140081659). 

With respect to claim 6, Schulte teaches a method facilitating planning of a surgical procedure, the method comprising:  
detecting energy activations, for each of a plurality of surgical instruments, as surgical instrument information (‘908; Para 0281: if activation of the “on/off” input device 1045 by a user is detected;  Para 0446: activation of the instrument corresponding to level of power); 
measuring the time duration for energy activations, for each of the plurality of surgical instruments, as surgical instrument information (‘908; Para 0447: The first period may be measured in any suitable manner. For example, in some forms, the first period is a set time period that expires after a predetermined amount of time has passed since the activation of the instrument. This is the case in the example shown in FIG. 70, wherein the first period is one second.); 
detecting feedback data received from patient tissue treated with the plurality of surgical instruments, as surgical instrument information (‘908;; Abstract: feedback may be generated indicating a corresponding state of at least one of the ultrasonic surgical instrument and tissue acted upon by the ultrasonic surgical instrument); 
Uchikubo teaches 
transmitting the surgical instrument information, procedure information, and patient information to a plurality of networked devices, wherein the plurality of networked devices are distributed locally, remotely, or across a combination of local and remote sites, wherein the plurality of networked devices collectively function as a processor (288; Abstract: A first signal transmission apparatus installed in an operating room and a second signal transmission apparatus installed in a remote control room in a remote place are linked by a public line. Assuming that surgery is performed on a patient using a surgical instrument in the operating room while endoscopic images are viewed, the surgical instrument can be controlled using a first controller. The contents of control and patient data are displayed on a display device via a second controller connected to the second signal transmission apparatus. The state of the surgical instrument and the patient data can always be checked in the remote control room; Paras 0132::support information given by the remotely supporting surgeon during surgery ; Para 0133: local area network (LAN) [0133] 70 is adopted as a communication line linking the surgery system 2 and the remote support system 3 employed in the first embodiment in place of the public line )),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate remote surgery support of Uchikubointo the technique of cutting and coagulating tissue for ultrasonic surgical (‘908; Abstract) in order to provide remote surgical procedures: the surgical instrument information, procedure information, and patient information.  
Schulte/Uchikubo does not, but Friedland teaches
storing, for each of the plurality of previous surgical procedures: the surgical instrument information, procedure information, and patient information (‘631; Abstract: Computer-implemented systems and methods of preoperatively planning a present surgical case including a surgical site located on a portion of a body of a patient are disclosed herein. Such methods may include converting at least one image of the surgical site into a three-dimensional model displayable on a display means and manipulating the model such that the model is displayable on the display means as a corrected model representing a corrected surgical site. The method may further include providing at least one medical device from a library of medical devices stored in a device database and providing a plurality of previous surgical cases maintained in a case database the plurality of previous surgical cases being made available for preoperatively planning the present surgical case; Para 0013: Para 0070: The surgical case plan may also include the alignment instruments needed to set the medical devices in place as well as instructions); 
receiving procedure information and patient information corresponding to a surgical procedure to be performed; (‘631; Para 0018: receiving a selection from a user as to whether the first medical device or the second medical device is usable in the present surgical case to correct the surgical site of the body.; Para 0070: The surgical case plan may also include the alignment instruments needed to set the medical devices in place as well as instructions for drill depth for preparing screw holes for receiving fixation screws, for example).; 
determining whether there is a correlation between the surgical instrument information of the similar previous surgical procedures and the outcome information of the similar previous surgical procedures (‘631; Para 0013: categorizing the surgical site of the body as a type of injury and correlating similar surgical cases selected from the plurality of previous surgical cases to the type of injury); 
if a correlation is determined, outputting the correlation to facilitate planning of the surgical procedure to be performed (‘631; Abstract: providing at least one medical device from a library of medical devices stored in a device database and providing a plurality of previous surgical cases maintained in a case database the plurality of previous surgical cases being made available for preoperatively planning the present surgical case)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate surgical case planning platform of Friedland into the technique of cutting and coagulating tissue for ultrasonic surgical instruments of Schulte (‘908; Abstract)/Uchikubo in order to provide surgical procedures: the surgical instrument information, procedure information, and patient information.  
Schulte/Uchikubo/Fridland does not, but
Nawana teaches 
identifying similar previous surgical procedures by determining a percentage match between the procedure information and the patient information of the surgical procedure to be performed and the procedure information and the patient information of the plurality of previous surgical procedures (‘659; Para 0250: viewing surgical procedure to be performed by mapping a percentage of progress of the actual surgical procedure against the pre-op plan for the procedure construed as percentage match), wherein determining the percentage match includes weighing selected categories of at least one of procedure information or patient information for emphasis, 
wherein, if the percentage match falls within a threshold range (‘659; Para 0143: This treatment options data can be organized in any way, such as in a table. The treatment options module 212 can be configured to assemble composite patient data points in real time, until the search crosses a predetermined threshold for meeting an optimal constellation of findings that most perfectly match with a certain treatment option), the method further includes: 
identifying outcome information for each of the similar previous surgical procedures (‘659; Para 0022: determining the suggested plan can include comparing outcomes of the non-surgical treatments with outcomes of the surgical treatments. Determining the suggested plan can include choosing at least a one of the plans having a best outcome among the surgical treatments and the non-surgical treatments; Para 0032: Each of the plurality of suggested diagnoses can be provided with a level of confidence based at least on historical accuracy of the diagnosis for patients having similar symptoms to the plurality of symptoms.); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate surgical and interventional planning of Nawana (‘659; Abstract) into the surgical case planning platform of (‘631; Abstract) in order to provide percentage matching the surgical procedure to be performed for the patient and previous surgical procedures.  

Claim 14 is rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the method according to claim 6, Friedland discloses initially including: recording the surgical instrument information for each of the plurality of previous surgical procedures during each of the plurality of previous surgical procedures; and transmitting the surgical instrument information for storage thereof (‘631; Paras 0043, 0065).  

With respect to claim 8, the combined art teaches the method according to claim 6, Friedland discloses wherein receiving the procedure information corresponding to the surgical procedure to be performed includes receiving the procedure information from at least one of a manual input or an EMR. (‘631; Para 0040)

With respect to claim 9, the combined art teaches the method according to claim 6, Friedland discloses wherein receiving the patient information corresponding to the surgical procedure to be performed includes receiving the procedure information from at least one of a manual input or an EMR (‘631; Para 0040). 

With respect claim 10, the combined art teaches the method according to claim 6, Friedland discloses wherein the patient information for each of the plurality (‘631; Para 0057). 

With respect claim 11, the combined art teaches the method according to claim 6, Friedland discloses wherein the procedure information for each of the plurality of previous surgical procedures and the procedure information for the surgical procedure to be performed each includes information regarding at least one surgical task (‘631; Para 0057).. 


With respect claim 12, the combined art teaches the method according to claim 6, Schulte discloses wherein the surgical instrument information for each of the plurality of previous surgical procedures includes surgical instrument type information (‘908; Para 0065). 

With respect to claim 13, the combined art teaches the method according to claim 6, Friedland discloses further comprising: identifying previously determined correlations; and if previously determined correlations are identified, outputting the previously determined correlation to facilitate planning of the surgical procedure to be performed (565; Paras 0066, 0074).  

With respect to claim 15, the combined art teaches the method according to claim 14, Friedland discloses wherein identifying the target previous surgical procedures includes comparing the procedure information and the patient information of the surgical (‘631; Abstract). 

With respect to claim 16, the combined art teaches the method according to claim 14, Friedland discloses wherein identifying the target previous surgical procedures includes searching the procedure information and the patient information of the plurality of previous surgical procedures for target information (‘631; Abstract). 

With respect to claim 17, the combined art teaches the method according to claim 14, Friedland discloses wherein the target previous surgical procedures are identified based on the procedure information and the patient information of successful ones of the plurality of previous surgical procedures (‘631; Abstract). 

With respect to claim 18, the combined art teaches the method according to claim 14, Friedland discloses wherein the patient information for each of the plurality of previous surgical procedures and the patient information for the surgical procedure to be evaluated each includes patient demographic information (‘631; Para 0057).  

With respect to claim 19, the combined art teaches the method according to claim 14, Friedland discloses wherein the procedure information for each of the plurality of previous surgical procedures and the procedure information for the surgical procedure to be evaluated each includes information regarding at least one surgical task. (‘631; Para 0057). 

With respect to claim 20, the combined art teaches the method according to claim 14,Sculte discloses  wherein the surgical instrument information for each of the (‘908; Para 0065).

Response to Arguments 
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Uchikubo being used in the current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686